
	
		II
		Calendar No. 196
		110th CONGRESS
		1st Session
		S. 457
		[Report No. 110–79]
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 31, 2007
			Mr. Voinovich (for
			 himself, Mr. Brown,
			 Mr. Sessions, Mr. Bingaman, Mrs.
			 Clinton, Mr. Domenici,
			 Mr. Kennedy, Mr. Lieberman, Mr.
			 Lott, Mr. Reed, and
			 Mr. Bayh) introduced the following bill;
			 which was read twice and referred to the Committee on Homeland Security and Governmental
			 Affairs
		
		
			June 11, 2007
			Reported by Mr.
			 Lieberman, without amendment
		
		A BILL
		To extend the date on which the National
		  Security Personnel System will first apply to certain defense
		  laboratories.
	
	
		1.Extension of date of application of
			 national security personnel system to defense laboratoriesSection 9902(c)(1) of title 5, United States
			 Code, is amended by striking October 1, 2008 each place such
			 term appears and inserting October 1, 2011 in each such
			 place.
		
	
		June 11, 2007
		Reported without amendment
	
